UNITED STATES DISTRICT C()URT
S()UTHERN DISTRICT OF ()HIO

WESTERN DIVISION

GARY LEE PULLEN, Case No. l:l6-cv-S94

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
CORR_ECTIONAL OFFICER REPORT AND
CONSCHAFSKY, et. alJ RECOMMENDATION

Defendants.

Plaintiff Gary Lee Pullen, proceeding pro se, initiated this prisoner civil rights action in
September 2016 and was granted leave to proceed in forma pauperis in December 2016. (See
Docs. l, 6). This matter is before the Court following the Court’s Novernber 2018 Show Cause
Order. (Doc. 93).

As background, on November 20, 2018, the Court recommended that piaintiff’ s
complaint be dismissed with prejudice against defendants Cooi, Davis, Erdos, Ford, Goodman,
Mahlman, Nolan, Parsons, Prise, and Toppins for lack of prosecution and failure to obey the
Couit’s October 2018 Show Cause Order. (Doc. 93).l The Report and Recommendation
remains pending with the District Judge. The Court also ordered plaintiff to show cause, in
writing, within fifteen (15) days why the complaint should not be dismissed against defendant
Conschafsky for failure of service. (]d.).

Proper service of process is required in order for the court to obtain personal jurisdiction

over each defendant OJ Disrrfb., ]nc. v. Homell Brewing Co., Inc., 340 F.3d 345, 353 (6th Cir.

 

' On October l l, 20131 the Coul‘t recommended that piaintift`s complaint be dismissed against defendants Spears,
Summers, Lahr, and Seal for failure ofservice. The Court also ordered the amended complaint and summons be re-
served on defendant Conschaf`sky. The Court further ordered plaintiff to show cause, in writing, within twenty (20)
days why the Couit should not dismiss this case against defendants Coo!, Davis, Erdos, Ford, Goodman, Mahlman,
No!an, Parsons, Prise, and Toppins for lack ofprosecution. (Doc. 9]). On November 5, 2018, the District .ludge

adopted the Report and Recommendation. (Doc. 92).

2003). The plaintiff is responsible for having the summons and complaint served upon
defendants within the time period allotted by Rule 4(rn). Fed. R. Civ. P. 4(0)(1). Rule 4(m) sets
forth the Court’s obligation when the plaintiff fails to timely complete service of process. The
Rule provides, in pertinent part:

if a defendant is not served within 90 days after the complaint is filed, the court_

on motion or on its own after notice to the plaintiff_must dismiss the action

without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate period. . . .
Fed. R. Civ. P. 4(m). Thus, if the plaintiff does not show good cause justifying his failure to
timely serve the complaint, the court shall either ( l) dismiss the complaint without prejudice, or
(2) direct that service of process be effectuated within a specified time. Greene v. Venatzer, No.
2:13-cv-345, 2014 WL 559154, at *2 (S.D. Ohio February11,2014).

To date, plaintiff has failed to respond to the Court’s November 20, 2018 Show Cause
Order. In addition, summons was again returned unexecuted as to defendant Conschasky on
November 30, 2018. Because plaintiff has not shown good cause for failure to serve the
complaint on defendant Conschafsky, it is therefore RECOMMENDED that plaintiffs
complaint against defendant Conschafsl<y be DISMISSED without prejudice for failure of

service and this entire case be CL()SED on the docket of this Court.2

IT IS SO RECOMMENDED.

Dat€=.' _/az //OA § LMA¢`Z(Z%
Karen L. Litkovitz

United States Magistrate Judge

 

 

2 In light of the October l l, 2018 and November 20, 2018 Report and Recommendations recommending dismissal
of all other defendants, defendant Conschafsky was the only remaining defendant in this case.

2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

GARY LEE PULLEN Case No: 1:16-cv-894

Plaintiff, Barrett, J .

Litkovitz, M.J.

vs.
CORRECTIONAL OFFICER
CONSCHAFSKY, et al.,

Defendants_

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extensionl Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served With a copy thereof. Faiiure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

